Citation Nr: 1108293	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for anxiety reaction, also claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, including service in the Republic of Vietnam from December 22, 1967, to January 8, 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 and August 2009 rating decisions from the Regional Office (RO) of the Department of Veterans Affairs (VA), in St. Petersburg, Florida.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is productive of occupational and social impairment with an occasional decrease in work efficiency due to symptoms including irritability and chronic sleep impairment.

2.  The preponderance of the evidence is against a finding that the Veteran's anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In May 2008 and July 2008, prior to the December 2008 rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish his claim.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as the type of evidence necessary to establish an effective date and a disability rating.  And, in a June 2008 letter, he was also notified of the relevant rating criteria and the particular evidence that would be helpful in establishing his mental disability claim.  The letters provided have satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA treatment records have been associated with the claims folder.  The Veteran was also afforded a VA examination in September 2008, during the course of this appeal, and examination reports are in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.

The Veteran is seeking an increased rating for his anxiety reaction.  Anxiety reaction was originally service connected by way of the September 1974 rating decision.  A 10 percent rating was awarded by way of the September 2005 rating decision and the Veteran filed this claim in April 2008.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is also seeking a rating in excess of 10 percent for his service-connected anxiety reaction.  The entire claims folder was reviewed; however the only evidence available for review as to the relevant appeal period is the September 2008 VA examination report.  As seen in that report, the Veteran confirmed that he receives no outpatient treatment and has not been hospitalized for this disability.

The Veteran's service-connected mental disorder is rated under 38 C.F.R. § 4.130, DC 9400, which is assigned to generalized anxiety disorder.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 10 percent disability rating accounts for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating accounts for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating accounts for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating accounts for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating accounts for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Again, the only evidence available during this appeal period to show the current severity of the Veteran's mental disorder is the September 2008 VA examination report.  At the time of the examination, the Veteran confirmed that he had received no treatment for a mental disorder on an outpatient basis and was not hospitalized at any time for his anxiety.  He reported familial relationships were good.  His general appearance was normal, his speech was unremarkable.  His mood was noted as good and he was reported as cooperative, friendly, relaxed and attentive.  However, he reported daily sleep impairment and reported that he preferred to stay in his bedroom because he is more comfortable there; his spouse added that the Veteran "did not play well with others" because of his irritability.  Impulse control was noted as good and he reported no episodes of violence.  There was no reported problem with activities of daily living.  The Veteran's and immediate memory were all noted as normal.  The examiner confirmed the diagnosis as anxiety disorder, not otherwise specified and indicated that the Veteran's condition was essentially the same as is reflected in the June 2005 VA psychiatric examination report; that report reflects that the Veteran tended to minimize his symptoms and estimated that his Global Assessment of Functioning Scale score was 60.

Based on the evidence, the Board finds that the disability picture for the Veteran's psychiatric disability most closely approximates the criteria for a 30 percent rating, which represents the highest degree of disability for any point in this appeal.  Because the evidence, however, does not show, and indeed, the Veteran does not contend, that his psychiatric disability is productive of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week; difficulty in understanding complex commands, impaired judgment, and impaired abstract thinking, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent.

Finally, the Veteran's psychiatric disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no referral is warranted in this case as the rating criteria contemplate his disability and the factual findings simply show that a higher rating is not warranted.  The rating criteria are thus adequate to evaluate his psychiatric disability and thus, referral for extraschedular consideration is not warranted.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for anxiety reaction is granted.


REMAND

In an October 2009 statement, the Veteran reported that diabetes mellitus requires insulin, restricted diet, and regulation of activities, indicating worsening since the most recent examination, which was conducted in September 2008.  In addition, a February 2010 private medical report corroborates this account, and in particular notes that the Veteran had severe diabetic peripheral neuropathy.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment for this condition, and records of his VA care, dated since November 2008, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Board observes that the Veteran's combined disability rating for compensation satisfies the schedular requirement for consideration of a TDIU rating.  See 38 C.F.R. § 4.16(a) (2010).  Also, the February 2010 report submitted by the Veteran's private orthopedic surgeon suggests that the Veteran "is not able to work because of his coronary artery disease, congestive heart failure, diabetes, peripheral neuropathy."  Some, but not all of these disabilities are service-connected.  The Board notes, however, that the Veteran served in the Republic of Vietnam, and on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions, including ischemic heart disease.  As such, on remand, the RO must consider whether service connection, including on a presumptive basis, is warranted for the Veteran's heart disability.

As such, the TDIU aspect of the Veteran's claims must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities alone, without consideration of his age or non-service-connected disabilities. See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must indicate all impairment related to the Veteran's diabetes mellitus, to include the severity of his peripheral neuropathy of his right and left upper extremities and lower extremities.

In addition, the examiner must state whether the Veteran's diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner should also state whether the disease is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

In addition, the examiner must state whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The examiner must state whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.

Thereafter, the examiner must opine as to whether it is at least as likely as not, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (to include heart disability if service connection is warranted for this condition), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Readjudicate the appeal.  The RO must also consider, in light of the Veteran's Vietnam service, whether service connection is warranted for heart disability.  Then, if not rendered moot, readjudicate his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


